DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 NOV 21 have been fully considered but they are not completely persuasive.  Any previous objection or rejection not maintained herein has been overcome by argument or amendment.
In response to the argument that it is “inappropriate to consider shaft 36 [of US 2006/0123683 to Garrett et al., hereinafter “Garret”] to correspond to the distinct second actuating element, as shaft 36 is not separable from lever 54,” the examiner must respectfully disagree.  First it is noted that the term “separable” is not found in the claims.  Thus, Garrett need not be separable as argued.  Next, as noted by Applicant “shaft 36 is pivotally fixed to lever via pin 58.”  Thus, the shaft and the lever are in fact separate and distinct elements, which suffices.  While Applicant is correct that the elements must be arranged as required by the claim, this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, Garrett need not rely on identical or even similar terminology.
In response to the argument that “Shaft 36 cannot be ‘inserted’ into lever 54, as it already permanently attached to lever 54,” such is conclusory.  Being connected by a pin is not a permanent attachment, since removal of pins is well known in the firearm art.  And, while perhaps difficult, the shaft is capable of being inserted into the longitudinal guide 32 of lever 54, and subsequently attached to the shaft 36
In response to the argument that “cavity 32 is not positioned at an end of lever 54 … and does not extend longitudinally along lever 54,” the examiner must again respectfully disagree.  As shown in Figs. 5-6, cavity 32 is positioned at an end of lever 54, i.e., that end which the leader lines for 32 and 38 cross.  While lever 54 includes depression extension 66, Garrett discloses the invention as claimed.  The fact that Garrett discloses other structure not claimed is irrelevant.  Next, any length of cavity 32 in a longitudinal direction of lever 54 suffices to meet a recitation of such extending longitudinally along the lever, which Garrett clearly shows.  Note that the term “longitudinal,” while including a length greater than its depth is adjectival and can also describe any form of running lengthwise and Applicant has not redefined the term.
The Office action did not seem to dismiss some of the recited elements of claim 1 by asserting the holding in In re Hutchinson, 69 USPQ 138, but rather, applied the holding to the claim language.  Next, it is noted that Applicant fails to offer examples of any structural features allegedly dismissed.  Claim 1 recites that ‘the second end of the second actuation element can be inserted into the longitudinal guide of the first actuating element.’  As noted above, Garrett fairly meets this requirement, as was previously asserted.
In response to the argument regarding functional limitations, again Applicant offer no examples of the Office action’s lack of treatment of such, but rather, asserts that “the Garrett device does not possess the structure recited by claim 1, and is not capable of operating as recited in claim 1.”  Since the preceding argument dealt with the capability finding above, presumably this argument does so as well.  Regardless, Applicant indicates no claimed structural features omitted by the Office action and no claimed capabilities/functionalities absent from therefrom.
For these reasons, the rejections based on Garret must stand.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett.
Re: claim 1, Garrett discloses the claimed invention including a firearm comprising: a firearm housing 16, e.g., Fig. 1, defining a magazine well 24; and a magazine holder comprising a first actuating element 54, a second actuating element, inter alia, 36, and a spring 42; the first actuating element having a first actuating extension 66 at a first end of the first actuating element where the first actuating extension protrudes outward relative to a median plane of the firearm (as shown, see also, e.g., Figs. 2-4); and a locking extension 52 at a second end of the first actuating element that protrudes inward relative to the firearm median plane (as shown); such that the locking extension is configured to engage a recess 34 defined in a housing of a magazine 30 when the magazine is inserted in the magazine well (e.g., Fig. 2) so as to reversibly secure the magazine within the magazine well (also disclosed at ¶ [0056]); the first actuating element defining a longitudinal guide 32 extending from the first end of the first actuating element (see also, e.g., Figs. 5-6); the second actuating element having a second actuating extension 44 at a first end of the second actuating element; and a second end of the second actuating element is configured so that when the second actuating element is disposed in an insertion position the second end can be slidingly inserted* (*see below) into the longitudinal guide of the first actuating element (as shown), wherein the second actuating element is rotatable around a rotational axis (as through pin 58) at the second end of the second actuating element, and can be pivoted around the rotational axis from the insertion position to an installation position (as shown); wherein when the second actuating element is in the installation position, the first actuating element and id., the first actuating extension and the second actuating extension are therefore symmetrically disposed on the firearm housing with respect to the firearm median plane (as shown); and an inward release movement, e.g., Fig. 4, of the first actuating extension will pivot the first actuating element around the rotational axis and thereby disengage the locking extension from the recess in the magazine housing; and an inward release movement, e.g., Fig. 3, of the second actuating extension will translate the first actuating element away from the firearm median plane and thereby disengage the locking extension from the recess in the magazine housing; such that an inward urging of either the first or second actuating extension releases the magazine reversibly secured within the magazine well (as shown and disclosed).
*With respect to “can be inserted,” “can be pivoted,” and the like, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Garrett meets the recitations.
With respect to “slidingly inserted,” all that is required is some contact between the elements disclosed by Garrett, which would be inherent absent use of robotics, jigs, etc.
Re: claim 15, Garrett further discloses wherein the spring is made of a bent wire or spring sheet.  This is asserted because such springs are well-known to be made of metal wire, as opposed to, e.g., plastic, and because that shown satisfies a bent wire.
Claim Rejections - 35 USC § 103
Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Garrett.
Whether Garrett adequately discloses the claimed invention as set forth above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spring from a bent wire or spring sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 2-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Jan-22